09/25/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0202



                                 No. DA 19-0202

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

JOHN SHANNON FINLEY,

             Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including December 1, 2020, within which to prepare, serve, and file the

State’s response.




MP                                                                     Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                         September 25 2020